Citation Nr: 1116675	
Decision Date: 04/29/11    Archive Date: 05/05/11

DOCKET NO.  08-18 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. B. Joyner, Counsel



INTRODUCTION

The Veteran served on active duty from August 1967 to March 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which denied service connection for PTSD.

In November 2010 the Veteran filed a VA Form 21-22, in which she appointed Disabled American Veterans as her representative.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ) via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board notes that in her June 2008 VA Form 9, the Veteran requested a Board hearing before a Veterans Law Judge.  The hearing was scheduled for November 3, 2009.  The Veteran was sent notice of the hearing by letter dated in October 2009.  On October 28, 2009, VA received notice that the Veteran was unable to attend her Board hearing due to lack of transportation.  She requested that the hearing be scheduled.  Another Board hearing before a Veterans Law Judge at the RO (Travel Board hearing) was scheduled for January 6, 2010.  A letter notifying the Veteran of the new hearing was sent to the Veteran on November 18, 2009.  However, the Veteran failed to report for the January 6, 2010 hearing.  

Unfortunately, the November 18, 2009 letter was sent to the incorrect apartment number.  Although the previous October 2009 letter was also sent to the incorrect apartment number and the Veteran received it, there is no way to know whether the Veteran actually received the November 18, 2009 letter informing her of the January 6, 2010 hearing date.  The record further indicates, via correspondence from the Veteran in March 2010 and May 2010, that the Veteran still wishes to have her Board hearing.  The May 2010 correspondence specifically indicates that she had to cancel twice due to transportation issues, and that she still wishes to have a videoconference hearing.  As such, a new Board hearing should be scheduled, and the letter informing the Veteran of the hearing should be sent to her most recent address of record, which is listed on a November 16, 2010 correspondence from her representative.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a videoconference hearing before a Veterans Law Judge, with appropriate notification to the Veteran.  A copy of the notice provided to the Veteran of the scheduled hearing should be placed in the record.   

2.  After the hearing is conducted, or if the Veteran withdraws her hearing request or fails to report for the scheduled hearing, the case should be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


